DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it substantially exceeds 150 words
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “LIGHT EMITTING DEVICE WITH Ce-ACTIVATED ALUMINATE FLUORESCENT MATERIAL”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1 (in the four lines), the limitation is not disclosed in the specification as originally filed.   Specifically, the examiner does not find any disclosure in the specification for a minimum light emission intensity in the range of 470 nm or more and 500 nm or less being within the range of 0.7 or more and 1.1 or less with respect to a light emission intensity of the emission peak wavelength of the second light emitting element.
Claims 2-18 depend from independent claim 1, accordingly, these claims are deemed to contain subject matter not described in the specification as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2016/0284959 A1) in view of Tischler et al. (US 2015/0221835 A1; hereinafter, “Tischler”) and Yamakawa et al. (US 2014/0307417 A1; hereinafter, “Yamakawa”).
Regarding claim 1:
	Ishikawa discloses a light emitting device 100 (Figs. 1A-1B) comprising:
a first light emitting element 21 [0020] having a light emission peak wavelength within a range of 400 nm or more and 490 nm or less (e.g., 445-465nm, [0064]),
a second light emitting element 22 [0020] having a 
a first fluorescent material 41 [0071-0072] that is excited by at least one of the first light emitting element and the second light emitting element and emits light having a light emission peak wavelength within a range of 500 nm or more and 540 nm or less (e.g., 500-560nm [0072]) and
a second fluorescent material 42 [0073-0074] that is excited by at least one of the first light emitting element and the second light emitting element and emits light having a light emission peak wavelength within a range of 600 nm or more and 680 nm or less (e.g., 620-670nm, [0074]),
wherein the first fluorescent material 41 [0071] is a Ce-activated aluminate fluorescent material containing Lu, Al, and Ga (e., [0072], lutetium-aluminum-garnet-based fluorescent material, Lu3(Al,Ga)5O12:Ce), and optionally at least one element selected from rare earth elements other than Lu, and


Ishikawa does not disclose a second light emitting element 22 having a different light emission peak wavelength from the first light emitting element 21; and wherein a minimum light emission intensity of an emission spectrum of the light emitting device in the range of 470 nm or more and 500 nm or less is within the range of 0.7 or more and 1.1 or less with respect to a light emission intensity of the emission peak wavelength of the second light emitting element.
Tischler teaches, in a device similar to that of Ishikawa, a second light emitting element may or may not have a different light emission peak wavelength from a first light emitting element within the same package (e.g., see [0147] and [0149].  Accordingly, Tischler essentially discloses incorporating light emitting elements have the same or different peak wavelengths is a matter of choice depending on a desired application.
Yamakawa teaches, in a light emitting device for emitting white light, a minimum light emission intensity of an emission spectrum of the light emitting device in the range of 470 nm or more and 500 nm or less is within the range of 0.7 or more and 1.1 or less with respect to a light emission intensity of the emission peak wavelength (e.g., see range of wavelength and intensities in Figs. 7, 8 or 9, i.e., if the peak intensities in each Figure is normalized, then in a range of 470nm to 500nm, the minimum light emission intensity is at least 0.7 or more with respect to the peak intensities)
It would have been obvious to one of ordinary skill in the art to modify Ishikawa by specifically incorporating a second light emitting element having a different light emission peak wavelength from a first light emitting element, because Tischler teaches it is essentially a matter of choice depending on a desired application; and furthermore, it would have been obvious to incorporate light emitting elements with minimum light emission intensity (at a range of 470-500nm) within the range of 0.7 to 1.1 of the emission peak intensity of the second light emitting element, because Yamakawa teaches such a minimum emission intensity is well suited for white light LEDs (e.g., see Yamakawa, [0002]).

Regarding claims 3 and 9-18:
re claim 3, Ishikawa discloses the light emitting device according to claim 1, wherein the second fluorescent material is a Eu-activated nitride fluorescent material containing Al, Si and at least one element selected from Sr and Ca (e.g., see [0074]);
	re claims 9-13, Ishikawa (in view Tischler) does not specify ranges as currently recited in these claims; however, these claims are deemed obvious because Ishikawa (in view Tischler) discloses the general conditions of the claimed invention, and furthermore, Ishikawa (in view Tischler) discloses the materials currently claimed.  Accordingly, the currently claimed ranges are considered to be optimum or workable ranges that one of ordinary skill in the art would have been able to determine given the materials and general conditions disclosed by Ishikawa (in view Tischler).  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
	re claim 14, Ishikawa discloses the light emitting device according to claim 1, wherein the first light emitting element 21 (Fig. 1B), the second light emitting element 22, the first fluorescent material 41 and the second fluorescent material 42 are disposed within one molded article;
	re claim 15, Ishikawa discloses the light emitting device according to claim 1, wherein the first light emitting element 21 is disposed within a first molded article (i.e., the left side of Fig. 1B), the second light emitting element 22 is disposed within a second molded article (i.e., the right side of Fig. 1B), the first fluorescent material 41 is disposed within at least one of the first molded article and the second molded article, and the second fluorescent material 42 is disposed within at least one of the first molded article and the second molded article;
	re claim 16, Ishikawa discloses the light emitting device according to claim 15, wherein both the first fluorescent material 41 and the second fluorescent material 42 are disposed within each of the first molded article and the second molded article; and
	re claims 17 and 18, Ishikawa discloses wherein the first fluorescent material, the second fluorescent material, and a resin are contained in a fluorescent member (e.g., see sealing member 30 in [0037] and [0039]), and although Ishikawa does not disclose the exact ranges current claimed, it is noted similar ranges in wt % are disclosed in [0077]; accordingly, these claims are deemed obvious because the prior art discloses the general conditions of the claimed invention, and given Ishikawa (in view Tischler), one of ordinary skill in the art would have been able to determine optimum or workable ranges.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, claims 3 and 9-18 are rendered obvious by Ishikawa (in view of Tischler and Yamakawa).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (in view of Tischler and Yamakawa) as applied to claims 1 and 3 above, and further in view of Nishimata et al. (US 2017/0058197 A1; hereinafter, “Nishimata”).
Regarding claims 4-8:
re claim 4, Ishikawa (in view of Tischler and Yamakawa) specifies a general formula similar to that of the current claim (e.g., see Ishikawa, [0074]); however, the prior art does not disclose the ranges currently claimed.  However, Nishimata teaches, in device similar to that of Ishikawa, a fluorescent material having essentially the same composition ranges is well suited for the device (e.g., see Nishimata, pp. 9, claim 14.  Accordingly, it would have been obvious to one of ordinary skill the art to specifically incorporate Nishimata’s ranges, into Ishikawa (in view of Tischler), because the ranges are well suited for the materials disclosed by Ishikawa (in view of Tischler);
re claim 5, Ishikawa (in view of Tischler and Yamakawa) renders obvious the second light emitting element having a different light emission peak; accordingly, it would have been obvious to include two or more fluorescent materials having different composition from each other, especially because different composition would provide different light emission peaks;
re claims 6-8, Nishimata discloses half width around 95 nm (e.g., see [0064]) and ratio having similarity to that of current claim 7 (e.g., see [0046]).  These claims are deemed obvious because the prior art discloses the general conditions of the claimed invention, and given Ishikawa (in view Tischler, Yamakawa and Nishimata), one of ordinary skill in the art would have been able to determine optimum or workable ranges.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, claims 4-8 are rendered obvious by Ishikawa (in view of Tischler, Yamakawa and Nishimata).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 and 17, respectively, of U.S. Patent No. 10,910,526 B2 in view of Yamakawa.  
Claims 1 and 2 of the current invention are similar to claim 1 of U.S. Patent No. 10,910,526 B2, except that current claim 1 includes a limitations with respect to a minimum light emission intensity (as explained in detail with regard to claim 1 in section “7.” above).  All limitations in the other pending claims (3-18) are recited in the corresponding claims of U.S. Patent No. 10,910,526 B2.  
Yamakawa teaches, in a light emitting device for emitting white light, a minimum light emission intensity of an emission spectrum of the light emitting device in the range of 470 nm or more and 500 nm or less is within the range of 0.7 or more and 1.1 or less with respect to a light emission intensity of the emission peak wavelength (e.g., see range of wavelength and intensities in Figs. 7, 8 or 9, i.e., if the peak intensities in each Figure is normalized, then in a range of 470nm to 500nm, the minimum light emission intensity is at least 0.7 or more with respect to the peak intensities)
It would have been obvious to one of ordinary skill in the art to modify the invention in claims 1-17 of U.S. Patent No. 10,910,526 B2 by incorporating light emitting elements with minimum light emission intensity (at a range of 470-500nm) within the range of 0.7 to 1.1 of the emission peak intensity of the second light emitting element, because Yamakawa teaches such a minimum emission intensity is well suited for white light LEDs (e.g., see Yamakawa, [0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892